The opinion of the court was delivered by
Smith, J.:
The law for a violation of which the petitioner is prosecuted is to be regarded as a direction by a principal to his agent — a matter of concern to the principal and agent alone. The state declares by this statute that all laborers, workmen or mechan*262ics engaged in its service shall not work thereunder •more than eight hours per day ; that it will make no contracts for longer hours. A by-law of a corporation might provide that none of its agents should employ persons to labor in its behalf more than eight hours in any one day. Such by-law would be a matter of private concern between the corporation and the person who sought employment by it. Here the state has seen fit to declare (and for what reason it is unnecessary to inquire) that eight hours shall constitute a day’s work for all persons employed by it or by any of its political subdivisions. A contractor, in bidding for work to be done by the state, county, city, or township, understands, in making his estimates, that under the law eight hours per day is the maximum time which his employees may work. He is nowise prejudiced, for all other bidders for the same work have equal knowledge of the rule which the state has established governing the hours of labor to be performed in its behalf. The position which the state has taken nowise differs from that of an individual who, in the employment of labor, refuses to permit his employees to labor more than eight hours. It is certainly lawful for one to refuse to employ men to work more than a given number of hours per day. In the case of United, States v. Martin, 94 U. S. 400, 404, 24 L. Ed. 128, in passing on an act of congress declaring that eight hours shall constitute a day’s work for laborers, workmen or mechanics employed by or on behalf of the government of the United States, the court said:
“We regard the statute chiefly as in the nature of a direction from a principal to his agent, that eight hours is deemed to be a proper length of time for a day’s labor, and that his contracts shall be based upon that theory. It is a matter between the princi*263pal and his agent, in which a third party has no interest.”
In People v. Beck, 30 N. Y. Supp. 473, the superior court at Buffalo, in passing on an ordinance of that city forbidding contractors for public improvements to accept more than eight hours for a day’s work, except in cases of necessity, said :
“ If the government has the power of determination in this regard, then it must follow that it has also the power to make its determination effective, and provide by penalty the enforcement of the law. This is the ordinary and frequent exercise of governmental power. . . . Does this in anywise interfere with the laborer? Is his right above the conceded power of govez’nment in this z-espect? His right is the right to offer his labor in the market equally with every other laborer of his class, and no more. If he offer it to the government, he knows what terms the government has prescribed; and if he is not willing to accede to its terms, he may not be compelled thereto. But where does the power reside, or did it ever reside, in the law, which will compel the government to change its terms to compliance with what the laborer demands? His right is presently, at the place where he offers his labor, but it is subject to the rights of the party, at the same time and place, to whom the labor is offered.”
We see in this law no infringement of constitutional rights. There can be no compulsion of a contractor to bid on public work, nor is the laborer bound to take employment from a person having such contract. If the terzns relating to the hozzrs of labor do not suit either the contractor or the employee, there is no compulsion on either the one or the other to take the contract or to perform any labor for the state. The terms of employment are by this statute publicly pz’oclaimed, and if a person insists upon working more than eight hours a day he must seek other employment. His *264liberty of choice is not interfered with, nor his right to labor infringed. (People v. Warren, 28 N. Y. Supp. 303.)
Whatever orders the state may give directly to its ' own agents, it may require of its political subdivisions —instrumentalities of said government, such as counties, cities, and townships. These subdivisions are merely involuntary political or civil divisions of the state, created by statute to aid in the administration of government.
“A county is one of the civil divisions of a country for judicial and political purposes, created by the sovereign power of the state of its own will, without the particular solicitation, consent, or concurrent action of the people who inhabit it; a local organization which, for the purpose of civil administration, is invested with certain functions of corporate existence. (7 A. & E. Encyl. of L., 2d ed., 900.) See The State, ex rel., v. Comm’rs of Shatvnee Co., 28 Kan. 431; Pfefferle v. Comm’rs of Lyon Co., 39 id. 432, 18 Pac. 506; Askew v. Hale County, 54 Ala. 639.
It has been held competent for the legislature to establish a state road and cast the cost and expense thereof upon the county in which the road lies, without the consent of the officers or people of the county. And in like manner it may require the county to build a certain kind or number of bridges at specified places, another county to build *roads in a particular locality, and another to build public buildings; and for this and other public purposes the counties, or other municipalities, could be required to levy a tax and make other provisions for the payment of such improvements. (The State, ex rel., v. Comm’rs of Shawnee Co., supra; The State v. Freeman, ante, p. 90, 58 Pac. 959.) Indeed, everything relating to the management of counties, cities and townships not defined and *265limited by tbe constitution may be taken away by the state acting through its legislature, and as to these political divisions and their agents the legislature has the same power that it possesses over state officers.
We conclude, therefore, that the statute under consideration is a mere direction of the state to its agents and a proper exercise of its power in that respect.
The writ will be denied and the petitioner remanded to the custody of the sheriff.